Citation Nr: 1423990	
Decision Date: 05/28/14    Archive Date: 06/06/14

DOCKET NO.  12-11 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio

THE ISSUE

Entitlement to service connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.B.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to October 1971.  He received the Purple Heart Medal and Army Commendation Medal with "V" device.  The Veteran died in February 2009, and the appellant is his surviving spouse.
 
This appeal to the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the claim.  The RO in Cleveland, OH, exercises current jurisdiction of the claims file.

The appellant testified at a Board hearing via video conference in February 2013.  A transcript of the hearing testimony is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA treatment records dated in March and April 2001 report that the Veteran was receiving treatment for PTSD at a VA mental health clinic and from a private provider.  Records of this treatment are not in the claims file.  VA has a duty to obtain these records.

In addition to receiving decorations showing participation in combat, the Veteran was service connected for multiple shell fragment wounds.  The record shows post-service findings of PTSD, major depression and anxiety.  PTSD screenings at VA in 2008 were negative, but he reportedly had a long history of depression.  Treatment records from Florida Hospital show a long history of major depression and also note anxiety.  In April 2007, the Veteran was noted to be experiencing flashbacks related to his Vietnam experiences.  The death certificate shows that the Veteran died of a self-inflicted gunshot wound to the head in February 2009.  These records indicate that the cause of death may be related to service and triggers VA's duty to obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the VA mental health treatment that was reported in the April 2001 VA treatment record.  The appellant testified that the Veteran mad an initial suicide attempt in 1999; hence efforts should be made to obtain records beginning in approximately that year.

2.  Ask the appellant to authorize VA to obtain records of the private treatment for PTSD that was reported in the March 2001 VA treatment records.

3.  Ask the appellant to authorize VA to obtain records from any other facilities where the Veteran received mental health treatment. 

4.  If VA is unable to obtain any requested records, advise the appellant, tell her what efforts were made, and inform her of any further actions that will be taken.

5.  After available records have been obtained, ask a VA psychiatrist or qualified physician to review the records and answer the following questions:

Was the Veteran's death, at least as likely as not, the result of an acquired psychiatric disability?

If so, was the psychiatric disability, in whole or part, at least as likely as not, the result of stressors experienced in service?

The physician should provide reasons for these opinions.  

4.  If the decision remains in any way adverse to the appellant, issue a supplemental statement of the case.

The case should thereafter be returned to the Board, if in order.  The appellant need take no action unless otherwise notified.  VA will notify her if further action is required on her part.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



